 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X                 9/29/2020
MONDAIRE JONES, et al.,              :
                                     :
                    Plaintiffs,      :   20 Civ. 6516 (VM)
                                     :
     - against -                     :   DECISION AND ORDER
                                     :
UNITED STATES POSTAL SERVICE, et al.,:
                                     :
                                     :
                    Defendants.      :
-------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs        Mondaire   Jones,   Alessandra   Biaggi,   Chris

Burdick, Stephanie Keegan, Seth Rosen, Shannon Spencer, Kathy

Rothschild, Diana M. Woody, Perry Sainati, Robert Golub, Mary

Winton Green, Marsie Wallach, Matthew Wallach, Mac Wallach,

Carol Sussman, and Rebecca Rieckhoff (“Plaintiffs”) filed

this action against defendants United States Postal Service

(“USPS” or “Postal Service”); Louis DeJoy, as Postmaster

General (“DeJoy”), and Donald J. Trump, as President of the

United States (“President,” and together with the Postal

Service   and    DeJoy,     “Defendants”     or   the   “Government”).

Plaintiffs      seek    declaratory     relief    and   a   preliminary

injunction mandating that the Postal Service take certain

actions to ensure the timely delivery of their mailed ballots

in the upcoming national election. Now before the Court is

Defendants’ motion for clarification or modification, or,

alternatively, a stay of certain terms of the preliminary


                                    1
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 2 of 23




injunction that this Court entered on September 25, 2020 (the

“Motion,” Dkt. No. 59). For the reasons set forth below, the

Court grants the Motion in part.

                              I.   BACKGROUND

A.   FACTUAL AND PROCEDURAL BACKGROUND

     On September 2, 2020, Plaintiffs moved the Court for a

preliminary injunction. The Court held a hearing on September

16, 2020 and heard witness testimony and oral argument. On

September 21, 2020, the Court issued a Decision and Order

granting    in   part   Plaintiffs’      motion    for     a    preliminary

injunction and directing the parties to settle an order

consistent with the Court’s decision. See Jones v. U.S. Postal

Serv., No. 20 Civ. 6516, 2020 WL 5627002 (S.D.N.Y. Sept. 21,

2020). The September 21, 2020 Decision and Order provided

certain default preliminary injunctive terms scheduled to

take effect on September 25, 2020 in the event the parties

were unable to settle an order. Consistent with the Court’s

directive, the parties submitted a joint proposed order on

September 25, 2020. The parties were able to reach agreement

on all but one issue: injunctive terms reflective of the

relief to which Plaintiffs are entitled with respect to USPS’s

overtime    policies    and   practices    pursuant      to    the   Court’s

September    21,   2020       Decision    and     Order.       The   parties

accordingly agreed that the default provisions concerning


                                    2
    Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 3 of 23




overtime set forth in the Court’s September 21, 2020 Decision

and Order would govern, although Defendants would move to

clarify, modify, or, alternatively, stay those provisions.

(See “Joint Letter Dated September 25, 2020,” Dkt. No. 54.)

Accordingly, on September 25, 2020, the Court entered an Order

adopting       the    parties’    proposed     preliminary     injunction,

including the default provisions regarding overtime, but

staying the effect of the default overtime provisions pending

a    decision    on    Defendants’     then-forthcoming      motion.   (See

“Preliminary Injunction,” Dkt. No. 57.)

        Specifically, with regard to overtime, Paragraph 3 of

the Preliminary Injunction provides that “USPS shall pre-

approve all overtime that has been or will be requested for

the time period beginning October 26, 2020 and continuing

through November 6, 2020.” (Id. ¶ 3.) Paragraph 7(f) further

requires       USPS   to   explain     that   directive   in   a   guidance

memorandum to all staff. (Id. ¶ 7(f).)

        Defendants filed the present Motion on September 26,

2020.     In    support    of    the    Motion,   Defendants       submitted

additional declarations. (See “Mills Decl.,” Dkt. No. 61;

“Kochevar Decl.,” Dkt. No. 62.) Attached as exhibits to the

Kochevar Declaration are recent guidance documents that USPS

issued: a September 21, 2020 guidance memorandum sent to

managerial staff titled “Clarifying Operational Instructions”


                                        3
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 4 of 23




(“September    21   USPS    Instructions,”      Dkt.      No.    62-1);    a

September 24, 2020 Stand Up Talk titled “Ready to Deliver

Election Mail for the Nation” (“September 24 Stand Up Talk,”

Dkt. No. 62-2); and a September 25, 2020 guidance memorandum

sent to managerial staff titled “Additional Resources for

Election Mail Beginning October 1” (“September 25 Additional

Resources   Memorandum,”     Dkt    No.   62-3).    The    two    guidance

memoranda were previously provided to the Court as part of

the Defendants’ September 25, 2020 weekly update.

     Plaintiffs     filed    an    Opposition      to   the     Motion    on

September 27, 2020, along with additional declarations in

support. (See “Green Decl.,” Dkt. No. 63-1; “Jamison Decl.,”

Dkt. No. 63-4.)

                    II.     THE PARTIES’ ARGUMENTS

     Defendants’ primary objection to Paragraphs 3 and 7(f)

of the Preliminary Injunction is that their terms could be

read as requiring USPS to pre-approve any overtime requested

as to any employee, even if the overtime relating to that

employee would have no bearing on the delivery of Election

Mail. Such a broad reading could, Defendants argue, lead to

financial disaster and administrative and legal difficulties.

Relying on the Mills Declaration, Defendants assert that USPS

does not have an organization-wide request-based system for

approving     overtime.     Rather,     they    contend       that   local


                                    4
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 5 of 23




supervisors       and    managers       decide,      in     real      time,     whether

overtime    is    necessary       and     then      assign       it    to    employees

consistent with mandatory collectively bargained processes.

       Defendants        submit    that       the    Court       did     not    intend

Paragraphs 3 and 7(f) to be interpreted so broadly. According

to Defendants’ own interpretation, Paragraphs 3 and 7(f) are

intended to confirm to USPS employees “that any overtime

needed to facilitate the expeditious delivery of Election

Mail    may,     and     indeed    should,          be    used     and      approved.”

(“Defendants’ Memorandum,” Dkt. No. 60, at 6.) Defendants

maintain       that,     by    asking     the       Court    to       confirm    their

understanding of Paragraphs 3 and 7(f), they are simply

requesting a clarification of the scope and interpretation of

those terms. They assert that the Court’s authority to provide

such a clarification is well-established.

       Defendants claim that the September 21 USPS Instructions

and    September        25     Additional       Resources          Memorandum      are

consistent with the narrower interpretation of Paragraphs 3

and 7(f). The September 21 USPS Instructions purport to

“address any misinformation and clear up any confusion about

the    status    of     the    Postal   Service’s         practices         concerning

Overtime” and various other issues. The memorandum begins by

stating    that       “[t]he    number    one       priority       for      Postmaster

General DeJoy and the Postal Service between now and Election


                                          5
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 6 of 23




Day is the secure and on-time delivery of the nation’s

election      mail.”   (September   21     USPS   Instructions   at   1.)

Regarding overtime, the memorandum states:

      Postal Service Headquarters has not imposed, and will
      not impose, any nationwide changes that ban or newly
      restrict overtime prior to Election Day. Overtime use
      has not been banned, nor have any caps been placed on
      overtime hours. Front-line supervisors and managers will
      continue to schedule employees’ work hours and oversee
      employee overtime, including planning for any needed
      prescheduled overtime, directing unscheduled overtime,
      and approving employee requests for overtime work based
      on the workload. Supervisors will continue to set
      schedules with the goal of matching the expected earned
      work hours with the appropriate staffing. Management
      will continue to monitor the use of work hours and
      overtime so that it can identify and address problems
      that may be the cause of work not being performed within
      expected work hours or managed inefficiently.

      The Postal Service’s consistent practice in the past is
      to use justified and approved overtime hours where
      needed to deliver the mail on time, and that practice
      will continue. Overtime has been, and will continue to
      be, utilized as necessary to fulfill our mission. As
      will be discussed in more detail in the forthcoming
      guidance regarding the use of additional resources
      starting on October 1, use of overtime necessary to
      expeditiously move Election Mail should be approved.

(Id.)

      The     September    25    Additional       Resources   Memorandum

similarly begins by stating that “the Postmaster General has

reiterated that [USPS’s] number one priority is the proper

handling and timely delivery of all Election Mail, especially

ballots.” (September 25 Additional Resources Memorandum at

1.)     The     memorandum      provides     information      concerning



                                    6
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 7 of 23




“additional resources” that “are being made available for

District Managers, Postmasters, Division Directors, and Plant

Managers to utilize, as they determine, to support the timely

and expeditious handling of the increased volume of Election

Mail.” (Id.) It provides that personnel are “authorized and

instructed to use these additional resources to ensure that

all Election Mail is prioritized and delivered on time.” (Id.)

The memorandum authorizes additional processing resources

(e.g., advancement of Election Mail entered as Marketing Mail

and expanded processing windows on letter and flat sorting

equipment), transportation resources (e.g., extra trips from

all points of processing and delivery), and extra delivery

and collection trips. (Id. at 1-2.) Regarding overtime, the

Additional Resources Guidance instructs that “[o]vertime is

authorized   and   instructed   to   be   used   to   support    these

additional resources and the completion of the additional

work, as needed.” (Id. at 2.) The memorandum further provides

that “consistent with our practices in past election cycles,

the use of extraordinary measures beyond our normal course of

operations” -- such as “expedited handling, extra deliveries,

and special pickups” to deliver blank and completed ballots

-- are “authorized and expected to be executed by local

management between October 26 and November 24, to accelerate




                                 7
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 8 of 23




the delivery of ballots, when the Postal Service is able to

identify the mailpiece as a ballot.” (Id.)

      To    resolve        the   ambiguity       surrounding          the   scope      and

meaning       of        the      Preliminary           Injunction’s            overtime

requirements,         Defendants         propose      that      the   Court       clarify

Paragraph 3 of the Preliminary Injunction as providing that:

      Overtime is authorized and instructed to be used to
      facilitate the timely delivery of Election Mail,
      consistent with the September 21 USPS Instructions and
      the September 25 Additional Resources Memorandum.

(Defendants’ Memorandum at 5-6.) Defendants similarly request

that the Court clarify that Paragraph 7(f) requires USPS to

“[e]xplain that overtime is authorized and instructed to be

used as described in Paragraph 3 of this Order.” (Id. at 6.)

      The    Government          further        argues    that,       if    the    Court

construes       its     request     as    seeking      something        more      than   a

clarification, then Federal Rule of Civil Procedure 60(b)

(“Rule 60(b)”) applies and entitles the Government to a

modification. Defendants observe that Rule 60(b) authorizes

the     Court      to      modify     a    preliminary           injunction        where

extraordinary circumstances exist or where the injunction

would      cause      an    extreme       and    unwarranted          hardship.        The

Government         contends      that     the     upcoming        election        is     an

extraordinary           circumstance            and      that     the       financial,




                                           8
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 9 of 23




administrative, and legal problems described above constitute

an extreme and undue hardship.

     In the event the Court declines to clarify or modify the

Preliminary Injunction, Defendants ask the Court to stay

those   provisions     until    the    Solicitor    General      determines

whether to appeal. Defendants contend that an argument that

Paragraphs 3 and 7(f) of the Preliminary Injunction are

overbroad would likely succeed on appeal. In light of the

financial, administrative, and legal issues described above,

the Government additionally asserts that it can demonstrate

irreparable harm. Further, according to Defendants, any stay

would   not    substantially     injure     Plaintiffs.        Finally,    the

Government argues that, by preventing administrative and

legal confusion and difficulties, a stay would benefit the

public interest.

     In response, Plaintiffs assert that Defendants’ motion

should be denied in its entirety. Incorporating the September

21   USPS     Instructions     and    the    September    25     Additional

Resources     Memorandum     into     the   terms   of   the    Preliminary

Injunction would be, in Plaintiffs’ view, inconsistent with

the Court’s September 21, 2020 Decision and Order. Plaintiffs

explain that the September 21 USPS Instructions and the

September 25 Additional Resources Memorandum leave local

managers      with   substantial      discretion    to   determine        when


                                      9
    Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 10 of 23




overtime        is        necessary       and,         consequently,       authorized.

Plaintiffs          argue    that,        in     light    of   the    organizational

confusion the Court previously recognized and Defendants’

admissions that certain local managers had exercised poor

judgment, such an approach will not result in the uniform

treatment of Election Mail that the Constitution requires.1

Plaintiffs further contend that incorporating the September

21     USPS    Instructions           and        the    September     25    Additional

Resources       Memorandum         into        the     terms   of    the   Preliminary

Injunction          would     introduce             unmanageable      standards    and

undefined terms into the Preliminary Injunction.

        According to Plaintiffs, Paragraphs 3 and 7(f) of the

Preliminary Injunction are not lacking in clarity. In their

view, the Court has clearly directed that all overtime is

approved       for    a     10-day    period           surrounding    Election     Day.

Plaintiffs further contend that Defendants’ objection to the

language       of    Paragraph        3     is      untimely   because      Plaintiffs

proposed this language in their September 2, 2020 Notice of

Motion        for     Injunctive          Relief,        giving      Defendants    the

opportunity          to    raise   specific            objections     concerning   the



1 Relatedly, Plaintiffs suggest that, by reaffirming USPS's commitment to
certain cost-cutting efforts, the September 21 USPS Instructions and the
September 25 Additional Resources Memorandum will discourage local
managers from deeming overtime necessary to the timely delivery of
Election Mail.



                                               10
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 11 of 23




language prior to the issuance of the September 21, 2020

Decision and Order.

      Plaintiffs argue that Defendants’ motion, though couched

as a motion for clarification or modification, is, in effect,

a motion for reargument and should be assessed under the

standards for such motions, including Local Rule 6.3, which

prohibits the filing of affidavits unless directed by the

Court    and     requires   the      movant   to   identify     matters   or

controlling law the Court overlooked. Plaintiffs argue that

Defendants do not meet this standard because their motion

relies on newly introduced facts and arguments, rather than

matters previously raised that the Court overlooked.

      Plaintiffs       also       contend      that    the       financial,

administrative, and legal harms that Defendants claim they

may suffer are purely speculative. Plaintiffs insist that

Defendants’ theory of harm rests on an unlikely series of

events -- that employees will abusively request overtime over

the     11-day    period,     that     this   will    trigger     automatic

entitlement to overtime among other employees based on union

contracts, and that the cost of this overtime will financially

ruin USPS. Thus, because Defendants have not shown that they

will likely suffer undue harm, Plaintiffs submit that they

are not entitled to a modification under Rule 60(b) or a stay

of the contested provisions of the Preliminary Injunction.


                                       11
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 12 of 23




     Plaintiffs offer additional reasons Defendants are not

entitled to a stay. For one, Plaintiffs contend that, given

the impending Election, any delay -- in particular, the

delayed issuance of the Guidance Memorandum contemplated in

the Preliminary Injunction, which is intended to cure non-

uniformity among local practices -- would cause Plaintiffs to

suffer prejudice. Next, Plaintiffs argue that Defendants

cannot demonstrate a likelihood of success on appeal because

their arguments regarding the language of Paragraph 3 were

not raised in their Opposition to Plaintiffs’ motion for a

preliminary       injunction     and    are   not    in   the     record.

Additionally, Plaintiffs observe that the Government does not

explain how the Court erred in making the findings of fact

regarding USPS’s non-uniform practices and mismanagement,

which led the Court to issue an order that divested local

managers of discretion.

     Also    of   note,   Plaintiffs     introduce   a    slide   from   a

presentation given at the July 10, 2020 teleconference with

DeJoy that states, “NO EXTRA TRANSPORTATION” and “NO LATE

TRANSPORTATION.” (“Green Decl. Ex. 1,” Dkt. No. 63-2, at 9.)

Plaintiffs    contend     that    this    document    undermines      the

testimony of witnesses at this Court’s preliminary injunction

hearing who testified that at the July 10 teleconference,




                                   12
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 13 of 23




USPS headquarters had not communicated a ban on late and extra

trips.

                                III. DISCUSSION

     The    parties     dispute     whether     the    Court       should   deem

Defendants’ request a motion for clarification, modification,

or reconsideration. For the reasons discussed below, the

Court construes the motion as seeking a clarification and in

part grants the requested relief.

A.     APPLICABLE LEGAL STANDARD

       It is “undoubtedly” within the district court’s power to

“issue an order clarifying the scope of an injunction in order

to    facilitate       compliance    with     the    order   and    to   prevent

unwitting contempt.” IGT v. High 5 Games, LLC, No. 17 Civ.

9792, 2018 WL 2939032, at *3 (S.D.N.Y. Apr. 17, 2018) (quoting

One11 Imports Inc. v. NuOp LLC, No. 16 Civ. 7197, 2016 WL

7338422, at *1 (S.D.N.Y. Dec. 19, 2016)) (internal quotation

marks       omitted)    (issuing     clarification       order      to   resolve

“differing       interpretations”        of    the     court’s      preliminary

injunction); see also Regal Knitwear Co. v. NLRB, 324 U.S. 9,

15 (1945) (explaining defendants “may petition the court

granting [an injunction] for a modification or construction

of    the    order”    and   “such    relief    would    be    in    the    sound

discretion      of     the   court”).    Clarifications        of    previously

issued orders “add certainty to an implicated party’s efforts


                                        13
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 14 of 23




to comply with the order and provide fair warning as to what

future   conduct    may   be    found    contemptuous,”     and   “may   be

obtained on motion or made sua sponte by the court.” N.A.

Sales Co. v. Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir.

1984).

      In seeking relief on the basis that Paragraphs 3 and

7(f) could be construed as requiring USPS to approve requests

for overtime that have no bearing on the timely delivery of

Election Mail, Defendants essentially seek confirmation of

the scope and meaning of the Preliminary Injunction’s terms.

Courts routinely treat requests of this type as motions for

clarification. For example, in A.V. by Versace, Inc. v. Gianni

Versace, S.p.A., the court construed a similar motion, though

brought as a motion for modification under Rule 60(a), as a

request for clarification. See 126 F. Supp. 2d 328, 334-35

(S.D.N.Y. 2001). There, plaintiff sought confirmation that a

provision      in     a        preliminary       injunction       applied

extraterritorially, although the provision at issue included

the limiting phrase “in the United States of America”. Id. at

332-34. Plaintiff argued that the inclusion of the phrase “in

the   United   States     of    America”    in   paragraph    8   was    “a

typographical error” and moved for modification under Rule

60(a). Id. at 333-34. The court determined that defendant was

“essentially    seeking        clarification     of   the    injunction’s


                                    14
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 15 of 23




extraterritorial scope,” and, after considering the other

provisions of the preliminary injunction and comments the

court had made on the record that were indicative of the

injunction’s purpose, the court clarified that the injunction

did apply extraterritorially. Id. at 335-36. In reaching this

conclusion,        the    court     determined      that      this   “appropriate

guidance”     rendered          a   ruling     pursuant        to      Rule        60(a)

“unnecessary.” Id. at 334.

     Likewise,           in    One11   Imports,        the     court     issued        a

clarification order where the “parties disagree[d] about the

scope   of    the        Court’s    preliminary        injunction.”       2016        WL

7338422,     at     *1.       Specifically,      the     plaintiff       had        been

instructing        nonparties       that     they      were    subject        to     the

preliminary injunction, and the defendant sought confirmation

that the injunction did not actually bind nonparties. Id. at

*1-3. The defendant also sought the court’s confirmation of

whether the injunction permitted it to continue using a

particular mark. Id. at *1. Under those circumstances, the

court applied the legal standard for clarification motions to

assess the defendants’ requests. Id. The court ultimately

clarified that the injunction did not apply to nonparties,

enjoined     the    plaintiff        from    representing        otherwise,          and

confirmed that the defendant could not use a particular mark.

Id. at *3.


                                        15
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 16 of 23




       That   the    relief   Defendants           seek    is    appropriately

characterized as a clarification is further confirmed by its

similarity to relief courts have granted during the pendency

of    preliminary    injunction    appeals.          In    that    context,     a

district court’s power is limited to maintaining the status

quo. See Broker Genius, Inc. v. Seat Scouts LLC, No. 17 Civ.

08627, 2019 WL 5203474, at *3 (S.D.N.Y. Sept. 23, 2019). Even

with such limited authority, district courts often clarify

the intended breadth of their injunctions. For instance,

in Eli Lilly & Co. v. Arla Foods Inc., the district court

agreed with the defendant that a preliminary injunction was

overly broad. No. 17 Civ. 703, 2017 WL 5244681, at *2 (E.D.

Wis. July 18, 2017), aff’d, 893 F.3d 375, 384 (7th Cir. 2018).

The   injunction’s     purpose    was       to    restrain      defendant     from

making false or misleading statements about a particular

product. Id. However, the injunction effectively prohibited

the    defendant     from     “using        all    portions        of   the    []

advertisements [attached to the complaint], including those

that ha[d] nothing to do with its statements about [the

product].” Id. Accordingly, despite the limitations on its

jurisdiction, the district court “clarif[ied] the scope of

the injunction.” Id.

       Although Plaintiffs argue that the Court cannot consider

Defendants’    new    affidavits       on    a    motion     for   reargument,


                                   16
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 17 of 23




Plaintiffs do not explicitly argue that consideration of such

materials     is    inappropriate        on   a    motion    to     clarify    a

preliminary injunction. Cf., e.g., IGT, 2018 WL 2939032, at

*1 (considering newly submitted materials in clarification

order); Harris v. Fairweather, No. 11 Civ. 2152, 2011 WL

4538436, at *1 (S.D.N.Y. Sept. 29, 2011) (same). Nonetheless,

the Court declines to consider the newly submitted evidence

in this case, as it is not necessary to and would not alter

the Court’s ultimate decision to clarify its preliminary

injunction.

B.   APPLICATION

     Relying       on   the    facts    presented     on    the     record    of

Plaintiffs’ motion for preliminary injunction, and without

reference to the newly introduced facts, the Court agrees

with Defendants that the language of Paragraphs 3 and 7(f)

warrants    clarification.        Federal     Rule    of    Civil    Procedure

65(d)(1)    (“Rule      65(d)(1)”)      requires     that   “[e]very     order

granting an injunction and every restraining order must:

. . . (B) state its terms specifically; and (C) describe in

reasonable detail -- and not by referring to the complaint or

other document -- the act or acts restrained or required.”

Rule 65(d)(1).

     Plaintiffs’ claims and the Court’s September 21, 2020

Decision    and    Order      focused   not   on   the     Postal    Service’s


                                        17
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 18 of 23




policies and operations generally but on the extent to which

USPS    practices     bear    on   its       handling     of     Election      Mail.

Plaintiffs had asserted that USPS’s practices infringed their

First and Fifth Amendment rights to vote and have their votes

counted equally. The Court found that multiple managerial

failures      yielded     substantial            delays     and        unwarranted

disparities in local postal practices with respect to the

processing and delivery of Election Mail. Based on those

factual      findings,   the       Court      concluded         that    Plaintiffs

demonstrated a clear and substantial likelihood of success on

the    merits   of    their    First      and    Fifth     Amendment          claims.

Nonetheless, the Court agreed with Defendants that many of

the injunctive terms Plaintiffs proposed were overbroad. See

Jones, 2020 WL 5627002, at *27.

       Accordingly, the default terms that the Court provided

in     its   September       21,   2020       Decision      and        Order    were

significantly        narrower      and       more    targeted          than    those

Plaintiffs proposed in their September 2, 2020 Notice of

Motion for Injunctive Relief. Even a cursory comparison of

Plaintiffs’ proposed terms with the default terms the Court

prescribed makes clear that the Court devoted substantial

effort to crafting default terms that precisely tracked the

constitutional       injuries      at    issue      in   this    case    --     terms

designed to remedy defects in USPS’s handling of Election


                                        18
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 19 of 23




Mail,    and    not    conditions     relating     to   Postal    Service

operations     more    generally.    In   this   context,   the   default

overtime provision, which called for USPS to approve all

overtime    and      not   simply   overtime     that   facilitated   the

delivery of Election Mail, stands out, prompting reasonable

questions      and    ambiguities    concerning     what    the   Court’s

injunctive relief order requires for USPS compliance.

        By providing that USPS shall pre-approve “all overtime

that has been or will be requested for the time period

beginning October 26, 2020 and continuing through November 6,

2020,” the Order does not state its terms with sufficient

specificity and detail to convey the Court’s intent to narrow

the scope of the injunctive relief. See Rule 65(d)(1). The

Court agrees with the Government’s argument that, as now

written, this provision could be construed to require USPS to

approve all overtime requests, regardless of whether the

overtime would relate to ensuring the delivery of Election

Mail. Consequently, such an interpretation would be at odds

with the Court’s express intent to craft default terms focused

on improving USPS’s handling of Election Mail, as distinct

from all mail.

     Accordingly, the Court clarifies that Paragraph 3 of the

Preliminary Injunction provides that USPS shall authorize,

and instruct, overtime to be used to                ensure the timely


                                     19
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 20 of 23




delivery of Election Mail. The Court further clarifies that

Paragraph 7(f) requires USPS, in its forthcoming proposed

guidance memorandum, to explain that overtime is authorized

and instructed to be used as described in Paragraph 3 of the

Preliminary Injunction as clarified herein.

       Plaintiffs are correct that the Court’s September 21,

2020    Decision   and     default   terms     focused       on   preventing

injuries      arising    from    problematic     disparities       in    local

practices, including by limiting the discretion of local

management. The clarification provided herein calls for USPS

to approve overtime that will ensure the timely delivery of

Election Mail pursuant to uniform nationwide standards that

minimize local discretion concerning whether to authorize

overtime.

       The Court cannot adopt the exact language of Defendants’

proposed clarification, which would incorporate by reference

into    the   Preliminary       Injunction     the   September      21    USPS

Instructions       and     September      25    Additional         Resources

Memorandum. Even assuming that these documents are perfectly

clear and consistent with the Court’s September 21, 2020

Decision and Order, incorporating them by reference into the

Preliminary Injunction would violate Rule 65(d)(1). See Rule

65(d)(1)      (requiring     that    “[e]very        order    granting      an

injunction and every restraining order must: . . . describe


                                     20
 Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 21 of 23




in reasonable detail -- and not by referring to the complaint

or other document -- the act or acts restrained or required”);

City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,

146 (2d Cir. 2011) (relying on Rule 65(d)(1)(C) to vacate an

injunction that “prohibit[ed] certain conduct by reference to

[an] amended complaint”); Eyewonder, Inc. v. Abraham, 293 F.

App’x 818, 820 (2d Cir. 2008) (rejecting the argument that

incorporation of an external document was harmless because

the referenced document was “clear” and “easily understood”

and explaining that the court is not “flexible” about applying

Rule 65(d)(1)).

      Because the Court determines that the clarification

standard applies and concludes, upon its application, that

Paragraphs 3 and 7(f) of the Preliminary Injunction warrant

clarification,     the     Court   need   not   address      Defendants’

alternative     requests     for   a    modification    or    stay,   or

Plaintiffs’ arguments regarding reconsideration.2 See, A.V.

by Versace, Inc., 126 F. Supp. 2d at 330 (dismissing Rule

60(a) motion for modification of a preliminary injunction

order as “moot” where court instead clarified unclear and

ambiguous language in the order).



      2 The Court is not persuaded that Defendants’ request is nothing

but a disguised motion for reconsideration. Notably, the cases Plaintiffs
cite for this proposition do not concern preliminary injunctions. (See
Plaintiffs’ Opposition at 7-8.)


                                   21
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 22 of 23




     The Court notes, however, that construing Defendants’

request as a motion for modification would yield the same

result.    As   an   initial    matter,     although   Defendants   seek

modification of this Court’s order under Rule 60(b), the Court

would have to consider Defendants’ motion pursuant to Federal

Rule of Civil Procedure 59(e) (“Rule 59(e)”). A preliminary

injunction is not a final judgment, and therefore, Rule 60(b)

is inapplicable; rather, a motion to modify a preliminary

injunction order is properly made pursuant to Rule 59(e),

which allows for alterations of appealable judgments. See Am.

ORT, Inc. v. ORT Israel, No. 07 Civ. 2332, 2009 WL 233950, at

*3 n.2 (S.D.N.Y. Jan. 22, 2009).

     Under Rule 59(e), modification is appropriate in certain

situations, including when the movant has demonstrated “the

need to correct a clear error.” Id. at *3 (internal quotation

marks and citation omitted) (alterations in original). Here,

had the Court focused more sharply on the unnecessary breadth

of the overtime provisions of its preliminary injunction, the

Court would undoubtedly have concluded that, for the reasons

provided    above    those     provisions    were   not   appropriately

tailored to remedy the harm shown. Accordingly, modification

would be warranted under Rule 59(e).

                                 IV.     ORDER

Accordingly, for the reasons stated above, it is hereby


                                    22
Case 1:20-cv-06516-VM Document 66 Filed 09/29/20 Page 23 of 23




      ORDERED     that   Defendants’    motion    (Dkt.      No.   59)   for

clarification or modification, or, alternatively, a stay of

certain terms of the Preliminary Injunction (Dkt. No. 57) is

GRANTED in part; and it is further

      ORDERED that Paragraph 3 of the Preliminary Injunction

is hereby clarified as requiring that USPS shall authorize,

and   instruct,    overtime   to   be   used     for   the   time   period

beginning October 26, 2020 and continuing through November 6,

2020 to ensure the timely delivery of Election Mail; and it

is further

      ORDERED     that    Paragraph     7(f)     of    the    Preliminary

Injunction is hereby clarified as requiring that USPS explain

that overtime is authorized and instructed to be used as

described in Paragraph 3 of the Preliminary Injunction and as

clarified herein.


SO ORDERED.

Dated:     New York, New York
           29 September 2020




                                   23
